  Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 1 of 55 PageID #: 81




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


CHARLES LUTZ, derivatively on behalf of
ASSERTIO THERAPEUTICS, INC. f/k/a
DEPOMED, INC.,
                                                    Case No.:
                       Plaintiff,

       v.

ARTHUR JOSEPH HIGGINS, JAMES A.
SCHOENECK, AUGUST J. MORETTI,                       JURY TRIAL DEMANDED
SRINIVAS G. RAO, MATTHEW M.
GOSLING, JAMES P. FOGARTY, PETER D.
STAPLE, KAREN A. DAWES, LOUIS J.                       REDACTED
LAVIGNE, JR., JAMES L. TYREE,                          PUBLIC VERSION
WILLIAM T. McKEE, DAVID B. ZENOFF,
SAMUEL R. SAKS, VICENTE ANIDO, JR.,
ROBERT G. SAVAGE, and GAVIN T.
MOLINELLI

                       Defendants,

               and

ASSERTIO THERAPEUTICS, INC. f/k/a
DEPOMED, INC.,

                       Nominal Defendant.


                     VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT


       Plaintiff Charles Lutz (“Plaintiff”) brings this action derivatively for the benefit of nominal

defendant Assertio Therapeutics, Inc., formerly known as Depomed, Inc. (“Depomed” or the

“Company”). Plaintiff bases his allegations on personal knowledge as to himself, and upon

information and belief as to all other matters. Plaintiff’s information and belief is based upon,

among other things, his counsel’s investigation, which included, inter alia, review and analysis of:

(i) regulatory filings made by Depomed with the U.S. Securities and Exchange Commission
  Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 2 of 55 PageID #: 82




(“SEC”); (ii) press releases issued and disseminated by Depomed; (iii) certain of the Company’s

Board of Directors (“Board”) and Audit Committee materials (the “Confidential Board Materials”)

garnered through a demand for books and records made pursuant to California Corporate Code

§ 1601(a) (the “Books and Records Demand”); (iv) a purported class action lawsuit filed in the

United Stated District Court for the Northern District of California against Depomed and

defendants Arthur Joseph Higgins (“Higgins”), James A. Schoeneck (“Schoeneck”), and August

J. Moretti (“Moretti”), captioned Huang v. Assertio Therapeutics, Inc., et al., Case No. 3:17-cv-

04830, alleging violations of the federal securities laws based on the alleged issuance of false and

misleading statements of material fact, and the alleged omission of material facts necessary to

make other issued statements not misleading, between July 29, 2015 and August 7, 2017, with

respect to the Company’s opioid marketing practices and the heightened legal and regulatory

scrutiny related thereto (the “Securities Class Action”); and (v) other publicly-available

information, including media and analyst reports, concerning Depomed.

                                        INTRODUCTION

       1.      This is a stockholder derivative action asserting claims for breaches of fiduciary

duty, unjust enrichment, waste of corporate assets, and violations of Section 14(a) of the Securities

Exchange Act of 1934, as amended (the “Exchange Act”), and SEC Rule 14a-9 promulgated

thereunder brought on behalf of nominal defendant Depomed against certain of its current and

former officers and directors.

       2.      Depomed was founded in 1995 and is engaged in the marketing of products for

treatment of neurology, pain, and diseases of the central nervous system. The Company’s most

profitable product is a strong opioid pain reliever known as NUCYNTA (tapentadol).




                                                 2
  Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 3 of 55 PageID #: 83




         3.    NUCYNTA comes in two forms: extended release for pain management throughout

the entire day and immediate release (collectively, “NUCYNTA”). Depomed acquired U.S. rights

to NUCYNTA from Janssen Pharmaceuticals, Inc. (“Janssen”) for $1.05 billion in April 2015.

NUCYNTA immediately became the Company’s flagship product. Since that time, the Individual

Defendants (as defined herein) have dedicated substantial Company resources to aggressively

promoting NUCYNTA. The Individual Defendants added substantial manpower to Depomed’s

sales force and focused these new sales people on various levels of prescribing doctors and nurses

and encouraging those prescribers to prescribe greater dosages of NUCYNTA. These practices

led to record financial success for the Company from 2015 to March 28, 2017.

         4.    In addition to purchasing the right to sell NUCYNTA, Depomed also acquired the

legal and regulatory risks associated with NUCYNTA. Prior to the acquisition, Janssen had been

named as a defendant in several lawsuits brought by municipalities for its marketing of

NUCYNTA. After the acquisition, Depomed became a party to these actions.

         5.    Depomed also aggressively markets Lazanda, its branded fentanyl, another strong

opioid. Lazanda is a nasal spray for the management of breakthrough cancer pain, severe pain that

erupts while a patient is already medicated with a long-acting painkiller, in patients 18 years and

older.

         6.    In the United States, highly addictive and powerful opioids, such as NUCYNTA

and Lazanda, fall under Schedule II of the Controlled Substances Act (“CSA”). Schedule II

controlled substances, while having an accepted medical use, are considered dangerous and have

a high potential for abuse, which may lead to severe psychological or physical dependence in users.

Other Schedule II controlled substances include cocaine, codeine, morphine, and opium.




                                                3
  Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 4 of 55 PageID #: 84




       7.     America is in the midst of an opioid epidemic. According to statistics released by

the Centers for Disease Control and Prevention (“CDC”) on November 29, 2018, there were

70,237 drug overdose deaths in the United States in 2017. 28,466 of those deaths were due to

fentanyl or a similar opioid. Most startling is the fact that the overdose rate for these drugs

increased by 45% between 2016 and 2017.

       8.     The sale, marketing, and use of pharmaceutical drugs, such as NUCYNTA and

Lazanda, are heavily regulated by the U.S. Drug Enforcement Administration (“DEA”) and Food

and Drug Administration (“FDA”).

       9.     The DEA is the federal law enforcement agency within the U.S. Department of

Justice tasked with combating drug smuggling and distribution of drugs within the U.S. The DEA

primarily enforces the CSA and coordinates and pursues drug investigations on behalf of the U.S.,

both domestic and abroad.

       10.    The FDA is responsible for protecting and promoting public health through the

control and supervision of food safety, tobacco products, dietary supplements, prescription and

over-the-counter pharmaceutical drugs (medications), vaccines, biopharmaceuticals, blood

transfusions, medical devices, electromagnetic radiation emitting devices (ERED), cosmetics,

animal foods & feed, and veterinary products.

       11.    The FDA’s labeling rules are designed to make information in prescription drug

labeling easier for health care practitioners to access, read, and use when making prescribing

decisions. Many drugs intended to help cure diseases or other medical conditions can also have

injurious or even deadly consequences when used inappropriately or by the wrong patient. Thus,

it is illegal to market or promote drugs for any other purpose than the uses approved by the FDA,

any other use is known as an “off-label” use. However, some executives and directors of




                                                4
  Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 5 of 55 PageID #: 85




pharmaceutical companies market their products for off-label uses anyway in an effort to inflate

short-term profitability and sales of their drugs. Recently, government agencies have started to

combat this dangerous epidemic by announcing widespread investigations and occasionally

vigorously prosecuting and imposing criminal and civil penalties on members of the

pharmaceutical industry that violate these laws.

       12.     From April 2015 to the present (the “Relevant Period”), the Individual Defendants

have caused Depomed to illegally promote sales of the highly dangerous NUCYNTA and Lazanda,

for off-label uses to increase sales and profitability. NUCYNTA’s annual sales increased in the

U.S. from $189.9 million in 2015, shortly after Depomed acquired it, to approximately $281.3

million in 2016, becoming the Company’s top selling drug. This marked a 48% year-over-year

growth in sales of NUCYNTA, essentially legal heroin. NUCYNTA’s sales during this period

were greater than the sales of the Company’s other products – Gralise, CAMBIA, Zipsor, and

Lazanda – combined, making up 62% of Depomed’s total revenue. Sales of Lazanda also

dramatically increased during this period, from $6.9 million in 2014 to $26 million by 2016, a

three-year increase of 277%.

       13.     This rampant, illegal promotion of NUCYNTA and Lazanda eventually ran afoul

of government regulators. After several years of illegal, off-label marketing schemes, caused,

directed, and/or permitted by the Individual Defendants, on March 28, 2017, U.S. Senator Claire

McCaskill (“Senator McCaskill”) and the Senate Committee on Homeland Security and

Governmental Affairs announced that it had launched an investigation into the promotion of

opioids by pharmaceutical manufacturers. Senator McCaskill announced that the investigation

would explore whether Depomed and its peers have contributed to opioid over-utilization and

over-prescription, citing overdose deaths in the last fifteen years approaching nearly 200,000.




                                                   5
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 6 of 55 PageID #: 86
  Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 7 of 55 PageID #: 87




                        .

       18.     Throughout the Relevant Period, the Individual Defendants breached their fiduciary

duties of loyalty, good faith, due care, oversight, and candor by willfully causing the Company to

engage in the illegal marketing scheme and deceptions alleged herein and by causing the Company

to issue materially false and misleading statements. Specifically, the Individual Defendants caused

the Company to fail to disclose that it was engaged in an unlawful scheme to: (1) market its opioid

drugs for off-label uses; (2) increase patient dependency on its opioid drugs; and (3) downplay the

risk of addiction associated with its opioid drugs; and as a result of the foregoing, the Company’s

statements about Depomed’s business, operations, and prospects were materially false and/or

misleading and/or lack a reasonable basis.

       19.     In addition, the Individual Defendants violated Section 14(a) of the Exchange Act

and SEC Rule 14a-9 by soliciting Depomed stockholder votes for, inter alia, director reelection

and approval of stock issuances and executive compensation while simultaneously

misrepresenting and/or failing to disclose the truth regarding its illegal opioid marketing scheme.

       20.     As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties, Depomed has sustained damages as described below.

                                JURISDICTION AND VENUE

       21.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because the Complaint

alleges a claim for violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9. This

Court has supplemental jurisdiction over the pendent state law claims pursuant to 28 U.S.C.


                                                 7
  Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 8 of 55 PageID #: 88




§ 1367(a) because the state law claims form part of the same case or controversy. This action is

not a collusive action designed to confer jurisdiction on a court of the United States that it would

not otherwise have.

        22.     This Court has jurisdiction over each defendant because he or she either resides in

this District or has sufficient minimum contacts with this District to render the exercise of

jurisdiction by the Court permissible under traditional notions of fair play and substantial justice.

This Court has personal jurisdiction over nominal defendant Depomed because it is authorized to

do business in this state, has consented to service in this state, and is incorporated in this District.

        23.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because (i) one or

more of the defendants either resides or maintains executive offices in this District; (ii) a

substantial portion of the transactions and wrongs complained of herein occurred in this District;

and (iii) defendants have received substantial compensation and other transfers of money in this

District by doing business and engaging in activities having an effect in this District.

                                              PARTIES

        24.     Plaintiff has been a stockholder of Depomed at all relevant times and has

continuously held Depomed common stock at all relevant times. Plaintiff made a demand to

inspect the books and records of Depomed on November 17, 2017.

        25.     Nominal defendant Depomed, now known as Assertio Therapeutics, Inc., is

incorporated in Delaware, and its headquarters and principal executive offices are currently located

at 100 S. Saunders Road, Suite 300, Lake Forest, Illinois 60045. Its securities are currently traded

on the NASDAQ Select Global Market under the ticker symbol “ASRT.”

        26.     Defendant Higgins has been Depomed’s President, Chief Executive Officer

(“CEO”), and a member of the Board since March 2017. He is also named as a defendant in the




                                                   8
  Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 9 of 55 PageID #: 89




Securities Class Action. Defendant Higgins received $4,766,537 in total compensation from the

Company in 2017.

       27.      Defendant Schoeneck was Depomed’s President and CEO from April 2011 to

March 2017 and a director from December 2007 to March 2017. He is named a defendant in the

Securities Class Action. Defendant Schoeneck received $6,329,992, $6,167,070, and $4,514,170

in total compensation from the Company in 2015, 2016, and 2017, respectively.

       28.      Defendant Moretti was Depomed’s Chief Financial Officer from January 2012 to

July 16, 2018. He was also Senior Vice President and Principal Accounting Officer from January

2012 to July 16, 2018. He is named as a defendant in the Securities Class Action. Defendant

Moretti received $1,490,539, $1,805,459, and $1,732,657 in total compensation from the

Company in 2015, 2016, and 2017, respectively.

       29.      Defendant Srinivas G. Rao (“Rao”) was Depomed’s Senior Vice President and

Chief Medical Officer from July 16, 2014 until he resigned on July 31, 2017. He received

$1,688,507 and $1,711,395 in total compensation from the Company in 2016 and 2017,

respectively.

       30.      Defendant Matthew M. Gosling (“Gosling”) has been Depomed’s General Counsel

and Senior Vice President since January 2011 and prior to that was General Counsel and Vice

President dating back to 2006. As General Counsel, he should have been aware and taken action

to prevent the regulatory scrutiny that Depomed was subjected to as a result of its illegal marketing

scheme.



Defendant Gosling received $2,022,447 and $1,994,991 in total compensation from the Company

in 2015 and 2016, respectively.




                                                 9
 Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 10 of 55 PageID #: 90




       31.     Defendant James P. Fogarty (“Fogarty”) has been the Chairman of Depomed’s

Board since March 2017 and a member of the Board since October 2016. He received $196,242

and $205,887 in total compensation from the Company in 2016 and 2017, respectively.

       32.     Defendant Peter D. Staple (“Staple”) has been a member of the Board since

November 2003. He previously was Chairman of the Board from March 2009 to March 2017.

Defendant Staple has been a member of the Board’s Audit Committee since October 2016. He

received $209,979, $213,107, and $203,471 in total compensation from the Company in 2015,

2016, and 2017, respectively.

       33.     Defendant Karen A. Dawes (“Dawes”) has been a member of the Board since April

2008. She has also been a member of the Board’s Audit Committee since July 2014 and was Chair

of the Compensation Committee from at least April 1, 2013 to March 28, 2017. Defendant Dawes

received $208,479, $202,482, and $192,971 in total compensation from the Company in 2015,

2016, and 2017, respectively.

       34.     Defendant Louis J. Lavigne (“Lavigne”) has been a member of the Board since July

2013. He has also been a member of the Audit Committee since July 2013 and was Chair of the

Board’s Audit Committee from April 2014 to at least July 2017. Defendant Lavigne received

$194,979, $194,982, and $200,707 in total compensation from the Company in 2015, 2016, and

2017, respectively.

       35.     Defendant James L. Tyree (“Tyree”) has been a member of the Board since October

2016. He was also a member of the Board’s Audit Committee from at least October 2016 to July

2017. Defendant Tyree received $196,867 and $190,366 in total compensation from the Company

in 2016 and 2017, respectively.




                                              10
 Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 11 of 55 PageID #: 91




       36.    Defendant William T. McKee (“McKee”) has been a member of the Board since

March 28, 2017. He is also Chair of the Board’s Audit Committee. Defendant McKee received

$357,818 in total compensation from the Company in 2017.

       37.    Defendant David B. Zenoff (“Zenoff”) was a member of the Board from March

2007 to March 28, 2017. He received $194,992, $194,982, and $17,917 in total compensation

from the Company in 2015, 2016, and 2017, respectively.

       38.    Defendant Samuel R. Saks (“Saks”) was a member of the Board from October 2012

to March 28, 2017. He received $189,979, $189,982, and $16,722 in total compensation from the

Company in 2015, 2016, and 2017, respectively.

       39.    Defendant Vicente Anido, Jr. (“Anido”) was a member of the Board from February

2013 to May 2016. He also was a member of the Board’s Audit Committee from at least April

2014 to May 2016. Defendant Anido received $187,479 in total compensation from the Company

in 2015.

       40.    Defendant Robert G. Savage (“Savage”) was a member of the Board from October

2016 to August 15, 2017. He received $194,992 and $43,292 in total compensation from the

Company in 2016 and 2017, respectively.

       41.    Defendant Gavin T. Molinelli (“Molinelli”) was a member of the Board from

March 28, 2017 to August 15, 2017.

       42.    Defendants Higgins, Moretti, Schoeneck, Rao, Fogarty, Staple, Dawes, Lavigne,

Tyree, McKee, Zenoff, Saks, Anido, Savage, and Molinelli are collectively referred to herein as

the “Individual Defendants.”

                     DUTIES OF THE INDIVIDUAL DEFENDANTS

       43.    Due to their positions as officers and/or directors of the Company and because of

their ability to control the business and corporate affairs of the Company, the Individual


                                              11
 Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 12 of 55 PageID #: 92




Defendants owed the Company and its stockholders the fiduciary obligations of good faith, loyalty,

and candor and were and are required to use their utmost ability to control and manage the

Company in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of the Company and its stockholders so as to

benefit all stockholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to the Company and its stockholders the fiduciary duty

to exercise good faith and diligence in the administration of the affairs of the Company and in the

use and preservation of its property and assets, and the highest obligations of fair dealing.

       44.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       45.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the Company. By virtue of such duties, the Individual Defendants were required to,

among other things:

               •       Ensure that the Company complied with its legal obligations and

requirements, including acting only within the scope of its legal authority and disseminating

truthful and accurate statements to the SEC and the investing public;

               •       Conduct the affairs of the Company in a lawful, efficient, business-like

manner so as to make it possible to provide the highest quality performance of its business, to

avoid wasting the Company’s assets, and to maximize the value of the Company’s stock;

               •       Properly and accurately guide investors and analysts as to the true financial

condition of the Company at any given time, including making accurate statements about the




                                                 12
 Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 13 of 55 PageID #: 93




Company’s financial results and prospects, and ensuring that the Company maintained an adequate

system of financial controls such that the Company’s financial reporting would be true and

accurate at all times;

                •        Remain informed as to how the Company conducted its operations, and,

upon receipt of notice or information of imprudent or unsound conditions or practices, make

reasonable inquiry in connection therewith, and take steps to correct such conditions or practices

and make such disclosures as necessary to comply with federal and state securities laws; and

                •        Ensure that the Company was operated in a diligent, honest, and prudent

manner in compliance with all applicable federal, state, and local laws, rules, and regulations.

        46.     Each of the Individual Defendants, as a director and/or officer, owed to the

Company and its stockholders, the fiduciary duties of loyalty, good faith, and candor in the

management and administration of the affairs of the Company, as well as in the use and

preservation of its property and assets. The conduct of the Individual Defendants complained of

herein involves a knowing and culpable violation of their obligations as directors and officers of

the Company, the absence of good faith on their part, and a reckless disregard for their duties to

the Company and its stockholders that the Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company.

        47.     The Company has also adopted a Code of Business Conduct and Ethics governing

the conduct of all directors, officers, and employees (the “Code”). The Code sets forth the

following requirements for lawful and ethical behavior:

        1.      Lawful and Ethical Behavior

               The foundation on which this Code of Conduct is built is obeying the law
        and acting ethically. It is the Company’s policy that you conduct business in
        accordance with applicable federal, state and local laws, rules and regulations and
        with the laws, rules and regulations of other countries in which the Company does



                                                13
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 14 of 55 PageID #: 94




    business which are not in conflict with your responsibilities under United States
    laws and regulations. In addition, the Company’s policy requires that you adhere
    to the highest standard of business ethics and conduct.

        You must be alert and sensitive to situations that could result in illegal,
    unethical, or improper action. When you are faced with a business decision that
    seems to have ethical overtones, here are some questions that should be helpful to
    determine if your actions are proper:

         •   Do I have all the necessary facts?

         •   Am I informed about all of the legal implications?

         •   Who has an important stake in the outcome (e.g., employees, customers,
             suppliers, etc.), and what is that stake?

         •   Does the issue raise ethical issues that go deeper than legal or institutional
             concerns?

         •   What are the options for acting, and which options will produce the most
             good and do the least harm? Which options respect the dignity of all
             stakeholders?

        If you remain uncertain about what to do, if you need advice, or if you have
    reason to believe that a United States or foreign law could be violated in connection
    with Company business or that this Code of Conduct has been violated in any way,
    notify your supervisor, the General Counsel, the Compliance Officer or the
    Chairman of the Audit Committee.

    2.       Code of Ethics

        This Code of Ethics is promulgated by the Board of Directors under Section
    406 of the Sarbanes Oxley Act of 2002 and the rules of the SEC promulgated
    thereunder and applies to all employees, officers and directors of the Company. It
    should be read in conjunction with the rest of this Code of Conduct and it contains
    standards reasonably necessary to promote:

         •   Honest and ethical conduct, including the ethical handling of actual or
             apparent conflicts of interest between personal and professional
             relationships;

         •   Full, fair, accurate, timely, and understandable disclosure in the periodic
             reports required to be filed by the issuer and in other public
             communications; and

         •   Compliance with applicable governmental laws, rules and regulations.




                                              14
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 15 of 55 PageID #: 95




          You must:

                 a. Act with honesty and integrity and be able to identify and
             appropriately handle actual or apparent conflicts of interest. You should
             recognize that even the appearance of a conflict of interest can damage the
             Company. A conflict of interest may exist because of a relationship of yours
             or of a family member that could cause a conflict with your ability to
             perform your job responsibilities.

                b. Produce, or cause to be produced, full, fair, accurate, timely and
             understandable disclosure in reports and documents that the Company files
             with or submits to the SEC and in other public communications.

                   c. Comply with applicable governmental laws, rules and regulations.

                 d. Promptly report any violation of this Code of Ethics to the Chairman
             of the Audit Committee or the General Counsel or the Compliance Officer,
             as applicable. Reports also may be made anonymously via the Company’s
             confidential reporting hotline.

                e. Promote ethical behavior by Company officers and employees
             involved in financial reporting.

            You will be held accountable for your adherence to this Code of Ethics.
    Your failure to observe the terms of this Code of Ethics may result in disciplinary
    action, up to and including immediate termination of your employment.

           If you are an executive officer or director, any request by you for a waiver
    of any provision of this Code of Ethics must be in writing and addressed to the
    Chairman of the Audit Committee. If you are not an executive officer or director,
    any request by you for a waiver of any provision of this Code of Ethics must be in
    writing and addressed to the General Counsel.

            With regard to executive officers and directors, the Board will have the sole
    and absolute discretionary authority, acting upon such recommendation as may be
    made by the Audit Committee, to approve any waiver from this Code of Ethics.
    Any waiver for executive officers or directors from this Code of Ethics will be
    disclosed within four days on Form 8-K or any other means approved by the
    Securities and Exchange Commission.

    48.      The Code specifically prohibits off-label drug promotion as follows:

             12.      Sales and Marketing Practices; No Off Label Promotion

             Each employee or other Company representative, in performing his or her
    duties, is responsible for truthfully conveying product attributes in accordance with
    government-approved labeling. You must not misstate facts or create misleading
    impressions in any labeling, advertising, packaging, literature or public statements.


                                              15
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 16 of 55 PageID #: 96




    You must not promote a product for a use other than that specified in the approved
    product label. Omissions of important facts, safety information or wrongful
    emphasis of material may be misleading; the total impression of the message must
    be fairly balanced.

            Many laws, regulations, guidelines, policies and procedures are applicable
    to the sale and marketing of our products, including regulations of the U.S. Food
    and Drug Administration (the “FDA”), the PhRMA Code on Interactions with
    Healthcare Professionals (the “PhRMA Code”) and the Office of Inspector General
    (the “OIG”) guidelines, among others. The Company provides specific training in
    these matters to its sales and marketing personnel and others in the Company
    involved in these activities. Violations of these laws, regulations, policies and
    procedures, including violations of the CCP, will lead to disciplinary actions, up to
    and including immediate termination of employment.

            Vendors, consultants and third party service suppliers of services in
    connection with our sales and marketing activities must comply with all applicable
    laws, regulations, guidelines, policies and procedures. Each employee who
    engages a third party to perform these activities is responsible to ensure compliance
    by the third parties.

           If you have any questions regarding sales and marketing practices and
    whether such practices might constitute a violation of this Code of Conduct, please
    discuss the situation with the Compliance Officer.

                                  *      *        *

           15.     Compliance with Laws, Regulations and Industry Codes

            The Company is committed to conducting its business activities in
    accordance with applicable federal, state and local laws and regulations. You are
    expected to have a level of familiarity with important laws and regulations
    applicable to your duties for the Company that is appropriate for your position. You
    may contact the Legal Department with any questions regarding laws and
    regulations applicable to your duties.

           Food and Drug Laws. The FDA is the federal agency responsible for
    overseeing the safety of pharmaceuticals, biologics, medical devices, and other
    products. The FDA regulates almost every aspect of the Company’s business,
    including the research, development, manufacturing, distribution, marketing, and
    promotion of our products.

            Labeling, Advertising, and Promotion. FDA regulations require drug
    labeling and promotional material to be adequate, balanced, and truthful. Among
    other things, FDA regulations require all materials and messaging used to promote
    our products to be fair and balanced and consistent with FDA-approved labeling.
    To ensure compliance with FDA regulations, you must comply with all Company
    policies and procedures related to promotional activities.


                                             16
    Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 17 of 55 PageID #: 97




                                           *        *        *

                  Product Safety and Reporting Adverse Events. As required by applicable
          laws and regulations, the Company closely monitors all reports of adverse events
          associated with the use of Company products to ensure that we consistently adhere
          to the highest levels of safety and accountability. You are required to identify,
          record, and promptly report any safety, quality, or performance issues, or any
          circumstance that suggests the occurrence of any of these issues, in accordance with
          applicable law and Company policy.

                                           *        *        *

                  The PhRMA Code. The purpose of the PhRMA Code is to ensure that
          healthcare decisions are made for the benefit of patients and are not based on undue
          influence from pharmaceutical companies. It provides examples of proper and
          improper practices regarding pharmaceutical companies’ interactions with HCPs.
          Compliance with the PhRMA Code substantially reduces the risk of violating the
          federal Anti- Kickback Statute. The majority of the pharmaceutical industry,
          including the Company, has adopted and embraced the PhRMA Code, and your
          activities must comply with it.

          49.     In addition, the Company’s Audit Committee, comprised of defendants McKee

(chair), Anido, 1 Dawes, Lavigne (former chair), Staple, and Tyree, 2 was specifically tasked with

the Board’s oversight responsibilities. The Audit Committee’s Charter states in pertinent part:

                   The purpose of the Audit Committee (the “Committee”) of the board of
          directors (the “Board”) of Depomed, Inc. (the “Company”) is to assist the Board in
          fulfilling its audit oversight responsibilities. In its audit oversight role, the
          Committee shall have the principal duties and responsibilities set forth below.

                  •    Review the integrity of the Company’s financial statements, financial
                       reporting and accounting processes, and systems of internal controls
                       regarding finance and accounting.

                  •    Review the independence, qualifications and performance of the
                       Company’s independent auditor and the personnel performing the
                       internal audit function.

                  •    Facilitate communication among the independent auditor, management,
                       the personnel responsible for the internal audit function and the Board.




1
    Anido was a member of the Audit Committee until May 2016.
2
    Tyree was a member of the Audit Committee until July 2017.


                                                        17
 Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 18 of 55 PageID #: 98




               •   Assist the Board in the oversight of the Company’s compliance with
                   applicable legal, regulatory and tax provisions related to the above
                   denoted areas.

               •   Prepare the report that is required to be included in the Company’s
                   annual proxy statement pursuant to the rules and regulations of the
                   Securities and Exchange Commission (the “Commission”).

       50.     In addition, the Audit Committee has the following specific responsibilities:

               •   Discuss with management the Company’s major financial, accounting,
                   legal and business risk exposure and the steps management has taken to
                   monitor and control such exposure, including the Company’s policies,
                   practices and plans with respect to enterprise risk assessment, enterprise
                   risk management, crisis communications, disaster recovery and the risk
                   of fraud.

               •   Discuss with management, including the Company’s General Counsel,
                   the Company’s compliance with applicable laws and regulations or
                   other legal matters that may have a material effect on the Company’s
                   financial statements and results of operations.

       51.




                               SUBSTANTIVE ALLEGATIONS

Company Background

       52.     Depomed is a specialty pharmaceutical company that engages in the development,

sale, and licensing of products for pain and other central nervous system conditions. The Company

sells its products to wholesalers and retail pharmacies.




                                                18
 Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 19 of 55 PageID #: 99




       53.     The Company was formerly known as Depomed, Inc. and was headquartered and

incorporated in California. On August 14, 2018, Depomed merged into its Delaware subsidiary,

Assertio Therapeutics, Inc., and took the subsidiary’s name. The Company is now re-incorporated

in Delaware and headquartered in Lake Forest, Illinois. As part of the merger, all Depomed shares

effectively became Assertio Therapeutics, Inc. shares pursuant to Rule 12g-3(a) of the Exchange

Act. The Company has stated that “[o]ther than the change in the Company’s name and state of

incorporation, the Reincorporation and Name Change itself did not result in any change in the

business, management, assets, liabilities or capitalization of the Company.”

NUCYNTA and Lazanda – Depomed’s Top-Selling Opioids

       54.     On January 15, 2015, Depomed entered into an Asset Purchase Agreement with

Janssen, wherein the Company would pay $1.05 billion to acquire the rights to sell NUCYNTA

opioid drug products in the U.S. The acquisition covered both NUCYNTA ER (extended release

tablets pain management tablets), NUCYNTA IR (immediate release version of the same), and

NUCYNTA oral solution (which has not yet been commercialized). The Janssen deal closed on

April 2, 2015, and the Individual Defendants quickly proclaimed that NUCYNTA was now the

“flagship asset” in Depomed’s portfolio of pain and neurology specialty pharmaceuticals in a press

release issued that same day.

       55.     The FDA has approved NUCYNTA for the management of moderate to severe

acute pain in patients eighteen years of age and older. The FDA has also approved Lazanda,

Depomed’s fentanyl nasal spray, for the management of breakthrough cancer pain in cancer

patients eighteen years of age and older.

       56.     NUCYNTA joined Lazanda in Depomed’s portfolio of opioid agonist drug

products. Both Lazanda (fentanyl) and NUCYNTA (tapentadol) are Schedule II controlled




                                               19
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 20 of 55 PageID #: 100




substances under the CSA. Schedule II drugs are those with the following findings: (1) a high

potential for abuse; (2) currently accepted medical use in treatment in the U.S., or currently

accepted medical use with severe restrictions; and (3) abuse may lead to severe psychological or

physical dependence.

       57.     Despite opioids being the legal pharmaceutical equivalent of heroin or opium, they

were pushed by a number of large pharmaceutical companies starting in the 1990s and their

exploitation has led to the strong and dangerous drugs being pushed onto patients who do not need

them or do not need them for the period of time and in the strength they are prescribed.

       58.     This has led to out-of-control dependency on the highly dangerous drugs on a

national scale. This national epidemic threatens the health and safety of millions of Americans.

Many call the opioid epidemic “the worst drug crisis in American history” and Frontline reports

that the opioid death rate now rivals that of AIDS during the 1990s, with opioids killing more than

27,000 people each year. By 2014, opioids had overtaken all other drugs as the leading killer of

Americans. When combined with deaths due to heroin, the street opioid, the numbers are even

more staggering. In 2014, cocaine only killed 5,415 Americans, while opioids alone killed 18,893

(and the combined number with heroin deaths was 29,467). The main contributor to these numbers

is the increase in opioid prescriptions; they nearly tripled between 1991 and 2011 from 76 million

to 219 million and have only increased to the present day.

       59.     Due to off-label and aggressive marketing tactics of dangerous opioids, millions of

patients get hooked on the products. Once their prescriptions or abilities to pay for prescription

medications expire, these patients are forced to purchase heroin or synthetic opioids from street

dealers. According to a report released by the CDC on November 29, 2018, the most recent trend

is for street dealers to distribute synthetic fentanyl that is often stronger than heroin. Between




                                                20
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 21 of 55 PageID #: 101




2016 and 2017, the use of these super-strength synthetic opioids has caused a 45% increase in

fentanyl-related overdose deaths, from 6.2 to 9.0 per 100,000.

The Illegal Off-Label Opioid Marketing Scheme

       60.     Dangerous opioid products, like NUCYNTA and Lazanda, are subject to numerous

federal laws and regulations governed by the FDA. The FDA is tasked with protecting and

promoting public health through the regulation and supervision of, among other things,

prescription drugs, via the authority given to it in the Federal Food, Drug, and Cosmetic Act

(“FDCA”).

       61.     Pursuant to the FDCA and the Public Health Services Act (“PHSA”), drug

manufacturers may not market or promote a drug for “off-label” use, or for a use the FDA has not

approved. A drug may not be marketed or sold in the U.S. unless the FDA has approved the drug

as safe and effective for its intended use and intended indication. The intended indications for use

of the drug are provided in the drug’s label, which the FDA reviews and approves. Violation of

the FDCA and PHSA are punishable by criminal and civil penalties including substantial fines.

       62.     In addition to prohibiting manufacturers from directly marketing and promoting a

drug’s off-label uses, Congress and the FDA have enacted laws and regulations intended to prevent

manufacturers from using indirect means to accomplish this same improper end. Two of the most

utilized indirect promotional strategies are: (i) manufacturer dissemination of medical and

scientific publications concerning the off-label use of its products; and (ii) manufacturer support

for Continuing Medical Education (“CME”) programs that focus on off-label uses. To combat

these violations, the FDA places stringent requirements on drug marketing materials and requires

that CME programs be truly independent of drug companies such that they are “free from the

supporting company’s influence and bias.”




                                                21
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 22 of 55 PageID #: 102




       63.     The FDA often brings claims under the False Claims Act (“FCA”), which protects

against attempts to defraud the federal government by prohibiting a person from making, or

conspiring to make, a false record, claim, or statement concerning the federal government. The

submission of claims to government programs is a reasonably foreseeable consequence to

manufacturers who promote off-label use. Providers’ claims for payment from government

programs, such as Medicare and Medicaid, for drugs used off-label as a result of illegal promotions

or marketing are false or fraudulent. Accordingly, FCA enforcement is appropriate because

manufacturers who promote products off-label “cause” claims for reimbursement for off-label uses

to be submitted to the federal government through programs such as Medicare and Medicaid.

       64.     When Depomed acquired the right to sell NUCYNTA in the U.S. from Janssen in

April 2015, the product was already commonly marketed for off-label purposes and Janssen was

already under fire for doing so. Rather than observing these red flags and ensuring that Depomed

take extra care to follow all laws and regulations especially with regard to its marketing and sale

of NUCYNTA, the Individual Defendants hired many of the same sales representatives – from a

company called Quintiles – who had illegally marketed and sold NUCYNTA for Janssen (the

“Quintiles Salespeople”).

       65.     On Depomed’s July 29, 2015 earnings call, defendant Schoeneck stated,

“Continuity was a key to our second quarter success as well as we hired Quintiles, the same

contract sales organization that had marketed NUCYNTA previously to continue selling on our

behalf while we completed the recruitment for positions in our expanded sales force leading up to

our re-launch of NUCYNTA in June.” Additionally, at another earnings call, on November 9,

2015, in response to a question about the ability of Depomed’s salesforce, Schoeneck responded,

“We certainly think we vetted well when we brought people in. There was a group that actually




                                                22
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 23 of 55 PageID #: 103




had been selling NUCYNTA before with quintiles that we brought onboard. So on that group we

actually had direct experience in seeing what they were able to accomplish under the contract with

[Janssen].”

       66.     After hiring the Quintile Salespeople to ensure continuity of the on-going illegal

marketing scheme, the Individual Defendants then had them train Depomed’s sales representatives

on how to market NUCYNTA using the tactics that had landed Janssen in hot water.

       67.     The Individual Defendants either knew or were reckless in not knowing that the

Quintile Salespeople had a history of illegally marketing dangerous opioid drugs and would

continue to do so if not corrected. Publicly available examples of Janssen’s marketing tactics –

available to the Individual Defendants due to their inclusion in the Second Amended Complaint

filed by the City of Chicago in City of Chicago v. Purdue Pharma, et al., Case No. 14-cv-4361

(N.D. Ill.), naming both Janssen and Depomed as defendants (the “City of Chicago Complaint”) –

include:

       o       “One former Janssen sales representative, Sales Representative E, who was
               interviewed by the City and worked in Janssen’s Midwest Region (the
               Regional Manager had offices in Naperville, Illinois) recalls selling
               Nucynta and Nucynta ER. Her compensation was directly tied to how many
               Nucynta and Nucynta ER prescriptions were written by the doctors who
               were listed on the quarterly call plan she received from her district manager
               and how many doctors or clinics in her assigned zip codes prescribed the
               drugs that she was asked to sell. This former sales representative stated that
               family practices and internal medicine doctors made up about 80% of the
               call plan targets for opioids; as noted above, these generalists are less
               knowledgeable about opioids and more likely to fall victim to sales
               representatives’ misrepresentations. . . . Sales Representative E was
               instructed to push the envelope when selling Nucynta ER and stress that
               Nucynta ER didn’t hit receptors like other opioids so it was less addictive
               and had fewer withdrawal issues. She also promoted Nucynta and Nucynta
               ER as a safer alternative to NSAIDs and, when discussing side effects
               related to Nucynta and Nucynta ER, she focused on nausea, itchy skin, and
               vomiting. She told physicians that they could prescribe higher doses of
               Nucynta ER because its mechanism works differently than other opioids.
               She also recalls telling prescribers that Janssen’s opioids can improve their



                                                23
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 24 of 55 PageID #: 104




               patients’ ability to function in their lives, enabling them to get off workers’
               compensation or work pain-free. She also recalls being provided various
               books, articles, and pamphlets to provide as handouts to physicians. . . .
               This former sales representative also recalls that Janssen’s Midwest region
               would hold regional “Plan of Action” meetings three times a year, usually
               at a hotel or conference facility in a northern suburb of Chicago. These
               meetings would include various presentations regarding the marketing of
               Janssen’s drugs, including Nucynta and Nucynta ER. The Midwest region
               also held weekly Friday calls, which were used to make sure that everyone
               followed the same strategy and talking points. Based on the uniform
               character of Janssen’s marketing, Chicago sales representatives, who were
               in the same sales region, would have received the same sales training and
               made the same misrepresentations when detailing Chicago prescribers.”

       o       “Another former Janssen sales representative, Sales Representative F, who
               also worked in Janssen’s Midwest region, recalls Janssen using a number of
               [key opinion leaders] in support of its efforts to sell Nucynta and Nucynta
               ER. Some of these [key opinion leaders] were based in Chicago and
               participated in Janssen’s speakers bureau. On information and belief, based
               on the uniform and nationwide character of Janssen’s marketing, these
               speakers were trained to deliver the misleading messages . . . to prescribers
               in Chicago.”

       o       “A third former Janssen sales representative, Representative G, whose
               territory included the suburbs northwest of Chicago, recalled selling
               Nucynta and Nucynta ER. She promoted Nucynta and Nucynta ER as safe
               and effective for the long-term treatment of chronic pain and told physicians
               that drugs like Tylenol kill the liver and that Nucynta and Nucynta ER were
               cleaner by comparison and did not attack the organs.”

       o       Finally, a fourth former Janssen sales representative, Sales
               Representative H, who also worked in Janssen’s Midwest Region, recalls
               selling Nucynta and Nucynta ER. She recalls being trained to say that
               Nucynta and Nucynta ER did not offer the same euphoric feeling as other
               opioids. She also recalled referring prescribers to a Youtube video that
               asserted that Nucynta was more difficult to crush than other pills, making it
               less likely to be abused or diverted. Representative H believed that it was
               common for Janssen sales representatives to downplay the addictive nature
               of Nucynta and Nucynta ER.

       68.     The City of Chicago Complaint called these messages and materials provided by

Janssen to its sales force “part of a broader strategy to convince prescribers to use opioids to treat

their patients’ pain, irrespective of the risks, benefits, and alternatives” and stated that the

“deception was national in scope.” Despite these public warnings, the Individual Defendants


                                                 24
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 25 of 55 PageID #: 105




caused Depomed to carry out the same scheme using the same salespeople



        69.   Throughout the Relevant Period, the Individual Defendants caused or allowed the

Company to market NUCYNTA and Lazanda for off-label uses. They knew, or should have

known, that this would subject Depomed to significant liability for FDCA, PHSA, and FCA

violations. The Individual Defendants breached their fiduciary duties by failing to monitor the

Company’s compliance with the laws prohibiting off-label marketing.

        70.   The Individual Defendants knowingly caused or allowed Depomed to carry out a

scheme to illegally market its highly dangerous opioid medications for off-label and medically

unnecessary uses. This has contributed to the nationwide opioid epidemic and led to the deaths

and ruined lives of countless Americans. In response to this widespread abuse, all branches of

federal and state governments have increased regulatory scrutiny and prosecution of Depomed and

its peers.

The Individual Defendants’ False and Misleading Statements

        A.    2014 10-K

        71.   On February 26, 2015, the Individual Defendants caused the Company to file its

annual report for 2014 on Form 10-K with the SEC (the “2014 10-K”). The 2014 10-K was signed

by defendants Schoeneck, Moretti, Staple, Anido, Dawes, Lavigne, Saks, and Zenoff and was

certified pursuant to Rules 13a-14(a) and 15d-14(a) of the Exchange Act and the Sarbanes-Oxley

Act of 2002 (“SOX”) by defendants Schoeneck and Moretti. Notably, the 2014 K disclosed the

following regarding “Marketing and Sales” of its products, including the about-to-be-acquired

NUCYNTA:




                                              25
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 26 of 55 PageID #: 106




       MARKETING AND SALES

               We have developed capabilities in various aspects of our commercial
       organization through our commercialization of Gralise®, CAMBIA®, Zipsor® and
       Lazanda®, including sales, marketing, manufacturing, quality assurance, wholesale
       distribution, medical affairs, managed market contracting, government price
       reporting, compliance, maintenance of the product NDA and review, and
       submission of promotional materials. Members of our commercial organization are
       also engaged in the commercial and marketing assessments of other potential
       product candidates.

              Our sales organization includes 188 full-time sales representatives. If we
       consummate the NUCYNTA® Acquisition, we expect to significantly increase the
       number of sales representatives. Our sales force primarily calls on pain specialists,
       neurologists and primary care physicians throughout most of the United States. Our
       marketing organization is comprised of professionals who have developed a variety
       of marketing techniques and programs to promote our products, including
       promotional materials, speaker programs, industry publications, advertising and
       other media.

       72.     The 2014 10-K also specifically referenced the significant liability the Company

would face for engaging in any promotion of opioid drugs for off-label uses, as follows:

       We may incur significant liability if it is determined that we are promoting or
       have in the past promoted the “off-label” use of drugs.

              Companies may not promote drugs for “off-label” use—that is, uses that are
       not described in the product's labeling and that differ from those approved by the
       FDA. Physicians may prescribe drug products for off-label uses, and such off-label
       uses are common across some medical specialties. Although the FDA and other
       regulatory agencies do not regulate a physician’s choice of treatments, the FDCA
       and FDA regulations restrict communications on the subject of off-label uses of
       drug products by pharmaceutical companies. The Office of Inspector General of
       the Department of Health and Human Services (OIG), the FDA, and the
       Department of Justice (DOJ) all actively enforce laws and regulations prohibiting
       promotion of off-label use and the promotion of products for which marketing
       clearance has not been obtained. If the OIG or the FDA takes the position that we
       are or may be out of compliance with the requirements and restrictions described
       above, and we are investigated for or found to have improperly promoted off-label
       use, we may be subject to significant liability, including civil and administrative
       remedies as well as criminal sanctions. In addition, management’s attention could
       be diverted from our business operations and our reputation could be damaged.

       Pharmaceutical marketing is subject to substantial regulation in the United
       States and any failure by us or our collaborative partners to comply with
       applicable statutes or regulations could adversely affect our business.


                                                26
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 27 of 55 PageID #: 107




               All marketing activities associated with Gralise®, Zipsor®, Lazanda® and
       CAMBIA®, as well as marketing activities related to any other products which we
       may acquire, such as NUCYNTA®, or for which we obtain regulatory approval,
       will be subject to numerous federal and state laws governing the marketing and
       promotion of pharmaceutical products. The FDA regulates post-approval
       promotional labeling and advertising to ensure that they conform to statutory and
       regulatory requirements. In addition to FDA restrictions, the marketing of
       prescription drugs is subject to laws and regulations prohibiting fraud and abuse
       under government healthcare programs. For example, the federal healthcare
       program anti-kickback statute prohibits giving things of value to induce the
       prescribing or purchase of products that are reimbursed by federal healthcare
       programs, such as Medicare and Medicaid. In addition, federal false claims laws
       prohibit any person from knowingly presenting, or causing to be presented, a false
       claim for payment to the federal government. Under this law, in recent years, the
       federal government has brought claims against drug manufacturers alleging that
       certain marketing activities caused false claims for prescription drugs to be
       submitted to federal programs. Many states have similar statutes or regulations that
       apply to items and services reimbursed under Medicaid and other state programs,
       and, in some states, such statutes or regulations apply regardless of the payer. If
       we, or our collaborative partners, fail to comply with applicable FDA regulations
       or other laws or regulations relating to the marketing of our products, we could be
       subject to criminal prosecution, civil penalties, seizure of products, injunctions, and
       exclusion of our products from reimbursement under government programs, as well
       as other regulatory actions against our product candidates, our collaborative
       partners or us.

       73.    Despite these warnings in the 2014 10-K, which was signed and approved by

defendants Schoeneck, Moretti, Staple, Anido, Dawes, Lavigne, Saks, and Zenoff, the Individual

Defendants caused or allowed the Company to engage in the illegal off-label marketing scheme of

its dangerous opioid drugs.

       B.     2015 Quarterly Reports

       74.    On May 11, 2015, the Individual Defendants caused the Company to file its first

quarter 2015 quarterly report on Form 10-Q with the SEC. It was signed and certified pursuant to

SOX by defendants Schoeneck and Moretti and contained the exact same warning about off-label

marketing as the 2014 10-K and an almost identical warning about government regulation. The

new regulation Risk Factor stated:




                                                 27
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 28 of 55 PageID #: 108




       Pharmaceutical marketing is subject to substantial regulation in the U.S. and any
       failure by us or our collaborative partners to comply with applicable statutes or
       regulations could adversely affect our business.

               All marketing activities associated with NUCYNTA® ER, NUCYNTA®,
       Gralise®, CAMBIA®, Zipsor® and Lazanda®, as well as marketing activities
       related to any other products which we may acquire, or for which we obtain
       regulatory approval, will be subject to numerous federal and state laws governing
       the marketing and promotion of pharmaceutical products. The FDA regulates post-
       approval promotional labeling and advertising to ensure that they conform to
       statutory and regulatory requirements. In addition to FDA restrictions, the
       marketing of prescription drugs is subject to laws and regulations prohibiting fraud
       and abuse under government healthcare programs. For example, the federal
       healthcare program anti-kickback statute prohibits giving things of value to induce
       the prescribing or purchase of products that are reimbursed by federal healthcare
       programs, such as Medicare and Medicaid. In addition, federal false claims laws
       prohibit any person from knowingly presenting, or causing to be presented, a false
       claim for payment to the federal government. Under this law, in recent years, the
       federal government has brought claims against drug manufacturers alleging that
       certain marketing activities caused false claims for prescription drugs to be
       submitted to federal programs. Many states have similar statutes or regulations that
       apply to items and services reimbursed under Medicaid and other state programs,
       and, in some states, such statutes or regulations apply regardless of the payer. If
       we, or our collaborative partners, fail to comply with applicable FDA regulations
       or other laws or regulations relating to the marketing of our products, we could be
       subject to criminal prosecution, civil penalties, seizure of products, injunctions, and
       exclusion of our products from reimbursement under government programs, as well
       as other regulatory actions against our product candidates, our collaborative
       partners or us.

       75.     For the next two quarters, the Individual Defendants caused the Company to file

quarterly reports on Form 10-Q with the SEC on August 3 and November 9, 2015, respectively.

Each of these quarterly reports was signed and certified pursuant to SOX by defendants Schoeneck

and Moretti and included identical off-label and government regulation Risk Factors, while failing

to disclose the Company’s illegal off-label marketing scheme.

       C.      2015 10-K

       76.     On February 26, 2016, the Individual Defendants caused the Company to file its

annual report for 2015 on Form 10-K with the SEC (the “2015 10-K”). The 2015 10-K was signed

by defendants Schoeneck, Moretti, Staple, Anido, Dawes, Lavigne, Saks, and Zenoff and was


                                                 28
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 29 of 55 PageID #: 109




certified pursuant SOX by defendants Schoeneck and Moretti. The 2015 10-K’s “Marketing and

Sales” disclosure, continued to omit the illegal off-label marketing scheme, and was updated to

include the increased sales staff due to the NUCYNTA acquisition, as follows:

       MARKETING AND SALES

              We have developed capabilities in various aspects relating to the
       commercialization of our marketed products, including sales, marketing,
       manufacturing, quality assurance, wholesale distribution, managed market
       contracting, government price reporting, medical affairs, compliance, and
       regulatory. Members of our commercial organization are also engaged in the
       commercial and marketing assessments of other potential product candidates.

              Our sales organization includes approximately 300 full-time sales
       representatives. Our sales force primarily calls on pain specialists, neurologists and
       primary care physicians throughout most of the United States. Our marketing
       organization is comprised of professionals who have developed a variety of
       marketing techniques and programs to promote our products, including
       promotional materials, speaker programs, industry publications, advertising and
       other media.

       77.     The 2015 10-K continued to put forth the exact same off-label marketing and

government regulation Risk Factors from the previous three quarters’ Forms 10-Q.

       D.      2016 Quarterly Reports and 2016 10-K

       78.     In 2016, the Individual Defendants caused the Company to file quarterly reports on

Form 10-Q with the SEC on June 5, August 3, and November 7, respectively. Each of these

quarterly reports was signed and certified pursuant to SOX by defendants Schoeneck and Moretti

and included identical off-label and government regulation Risk Factors, while failing to disclose

the Company’s illegal off-label marketing scheme.

       79.     Then on February 24, 2017, the Individual Defendants caused the Company to file

its annual report for 2016 on Form 10-K with the SEC (the “2016 10-K”). The 2016 10-K was

signed by defendants Schoeneck, Moretti, Staple, Dawes, Fogarty, Lavigne, Saks, Savage, Tyree,

and Zenoff and was certified pursuant SOX by defendants Schoeneck and Moretti. The 2016 10-



                                                29
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 30 of 55 PageID #: 110




K contained the exact same “Marketing and Sales” disclosure as the 2015 10-K and continued to

omit any mention of the Company’s illegal off-label opioid marketing scheme. The 2016 10-K

also continued to include the same off-label and government regulation risk factors as its preceding

quarters.

       E.      2017 First Quarter Report

       80.     On May 10, 2017, over a month after Senator McCaskill’s investigation had been

made public, the Individual Defendants caused the Company to file a quarterly report with the

SEC for the first quarter of 2017. It was signed and certified pursuant to SOX by defendants

Higgins and Moretti and continued to include the identical off-label and government regulation

Risk Factors, while failing to disclose the Company’s illegal off-label marketing scheme. Another

Risk Factor, titled “Changes in laws and regulations applicable to the pharmaceutical industry,

including the opioid market, may adversely affect our business, financial condition and results of

operations,” did see a material change, but still failed to mention Senator McCaskill’s

investigation, as follows:

       Changes in laws and regulations applicable to the pharmaceutical industry,
       including the opioid market, may adversely affect our business, financial
       condition and results of operations.

       The manufacture, marketing, sale, promotion and distribution of our products are
       subject to comprehensive government regulation. Changes in laws and regulations
       applicable to the pharmaceutical industry could potentially affect our business. For
       instance, federal, state and local governments have recently given increased
       attention to the public health issue of opioid abuse. The Centers for Disease Control
       (CDC) recently issued national, non-binding guidelines on the prescribing of
       opioids, providing recommended considerations for primary care providers when
       prescribing opioids, including specific considerations and cautionary information
       about opioid dosage increases and morphine milligram equivalents (MME).
       Certain payers are, or are considering, adopting these CDC guidelines. In addition,
       states, including the Commonwealth of Massachusetts and the State of New York,
       have either recently enacted or have pending legislation designed to among other
       things, limit the duration and quantity of initial prescriptions of immediate release
       form of opiates and mandate the use by prescribers of prescription drug databases.
       These and other initiatives may result in the reduced prescribing and use of opioids,


                                                30
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 31 of 55 PageID #: 111




       including NUCYNTA and NUCYNTA ER, which could adversely affect our
       business, financial condition and results of operations. Additionally, we were
       named as a defendant in a case brought by the City of Chicago against a number of
       pharmaceutical companies marketing and selling opioid based pain medications,
       alleging misleading or otherwise improper promotion of opioid drugs to physicians
       and consumers. This case against the Company was dismissed. At the federal level,
       the White House Office of National Drug Control Policy continues to coordinate
       efforts between the FDA, the U.S. Drug Enforcement Agency (DEA) and other
       agencies to address this issue. The DEA continues to increase its efforts to hold
       manufacturers, distributors, prescribers and pharmacies accountable through
       various enforcement actions as well as the implementation of compliance practices
       for controlled substances. In addition, many state legislatures are considering
       various bills intended to reduce opioid abuse, for example by establishing
       prescription drug monitoring programs and mandating prescriber education.
       Further, the FDA is requiring “black-box” warnings on immediate release opioids
       highlighting the risk of misuse, abuse, addiction, overdose and death. In addition,
       during the 2016 presidential campaign, President Trump called for the DEA to
       restrict the amount of opioids that can be manufactured in the U.S. In March 2017,
       President Trump announced the creation of a commission to make
       recommendations to the president regarding news laws and policies to combat
       opioid addiction and abuse. These and other changes, and potential changes in laws
       and regulations, including those that have the effect of reducing the overall market
       for opioids or reducing the prescribing of opioids, could adversely affect our
       business, financial condition and results of operations.

       81.    The above statements were materially false and/or misleading because they failed

to disclose that Depomed was engaged in an unlawful scheme to: (1) market its opioid drugs for

off-label uses; (2) increase patient dependency on its opioid drugs; and (3) downplay the risk of

addiction associated with its opioid drugs; and as a result of the foregoing, the Company’s

statements about Depomed’s business, operations, and prospects were materially false and/or

misleading and/or lack a reasonable basis.

The Individual Defendants Cause Depomed to Issue False and Misleading Proxy
Statements

       82.    In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, the Individual Defendants also caused the Company to issue

false and misleading proxy statements, which sought stockholder votes for, inter alia, director

reelection and approval of executive compensation policies and share issuances.


                                               31
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 32 of 55 PageID #: 112




       83.     On April 16, 2016, defendants Schoeneck, Staple, Anido, Dawes, Lavigne, Saks,

Gosling, and Zenoff caused the Company to file with the SEC and disseminate to stockholders a

Proxy Statement on Form DEF 14A (the “2016 Proxy”) in connection with the Company’s annual

stockholder meeting. These Individual Defendants drafted, approved, reviewed, and/or signed the

2016 Proxy before it was filed with the SEC and disseminated to Depomed’s stockholders.

Defendants Schoeneck, Staple, Anido, Dawes, Lavigne, Saks, Gosling, and Zenoff knew, or were

deliberately reckless in not knowing, that the 2016 Proxy was materially false and misleading.

       84.     Among other things, the 2016 Proxy sought stockholder approval for the reelection

of defendants Staple, Dawes, Lavigne, Saks, Schoeneck, and Zenoff to serve one-year terms as

directors of the Company; an increase in the number of shares available for issuance under the

Amended and Restated 2014 Omnibus Incentive Plan and 2004 Employee Stock Purchase Plan;

and an advisory approval of executive compensation.

       85.     The 2016 Proxy described director responsibilities; the duties of each Board

committee; Board risk assessment and management; and explicitly referenced the Code, which

includes special ethical obligations regarding financial reporting such that all SEC filings are to be

accurate and specifically prohibits off-label promotion of the Company’s drugs.

       86.     The 2016 Proxy was false and misleading because the Individual Defendants were

aware, but had failed to disclose that Depomed was engaged in an unlawful scheme to: (1) market

its opioid drugs for off-label uses; (2) increase patient dependency on its opioid drugs; and

(3) downplay the risk of addiction associated with its opioid drugs; and as a result of the foregoing,

the Company’s statements about Depomed’s business, operations, and prospects were materially

false and/or misleading and/or lack a reasonable basis.




                                                 32
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 33 of 55 PageID #: 113




       87.     On July 14, 2017, defendants Fogarty, Dawes, Higgins, Lavigne, McKee,

Molinelli, Savage, Staple, Tyree, and Gosling caused the Company to file with the SEC and

disseminate to stockholders a Proxy Statement on Form DEF 14A (the “2017 Proxy”) in

connection with the Company’s annual stockholder meeting. These Individual Defendants drafted,

approved, reviewed, and/or signed the 2017 Proxy before it was filed with the SEC and

disseminated to Depomed’s stockholders. Defendants Fogarty, Dawes, Higgins, Lavigne, McKee,

Molinelli, Savage, Staple, Tyree, and Gosling knew, or were deliberately reckless in not knowing,

that the 2017 Proxy was materially false and misleading.

       88.     Among other things, the 2017 Proxy sought stockholder approval for the election

of defendants Fogarty, Dawes, Higgins, Lavigne, McKee, Staple, and Tyree to serve one-year

terms as directors of the Company; an advisory approval of executive compensation.

       89.     The 2017 Proxy described director responsibilities; the duties of each Board

committee; Board risk assessment and management; and explicitly referenced the Code, which

includes special ethical obligations regarding financial reporting such that all SEC filings are to be

accurate and specifically prohibits off-label promotion of the Company’s drugs.

       90.     The 2017 Proxy was false and misleading because the Individual Defendants were

aware, but had failed to disclose that Depomed was engaged in an unlawful scheme to: (1) market

its opioid drugs for off-label uses; (2) increase patient dependency on its opioid drugs; and

(3) downplay the risk of addiction associated with its opioid drugs; and as a result of the foregoing,

the Company’s statements about Depomed’s business, operations, and prospects were materially

false and/or misleading and/or lack a reasonable basis.

The Truth Is Revealed

       91.     On March 28, 2017, the U.S. Senate Committee on Homeland Security and

Governmental Affairs issued a press release titled, “Opioid Manufacturers are Subject of New


                                                 33
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 34 of 55 PageID #: 114




McCaskill-Led, Wide Ranging Investigation.”         The press release announced that Senator

McCaskill was seeking information from Depomed and other opioid companies. The goal of the

investigation was to explore whether pharmaceutical manufacturers have contributed to opioid

overutilization and overprescription. Senator McCaskill wanted to counteract the trend where

opioid overdose deaths had approached 200,000 in the past fifteen years and 30,000 in 2015 alone.

She also was interested in how the sales of opioid prescription drugs had quadrupled since 1999.

Senator McCaskill’s mission statement is best summed up by her statement in the press release:

       I hear it everywhere I go—drug overdose deaths, the vast majority of them related
       to prescription opioids or heroin, are single-handedly destroying families and
       communities across Missouri and the country, and I refuse to just stand by and
       watch—we have an obligation to everyone devastated by this epidemic to find
       answers. All of this didn’t happen overnight—it happened one prescription and
       marketing program at a time. The vast majority of the employees, executives, sales
       representatives, scientists, and doctors involved with this industry are good people
       and responsible actors, but some are not. This investigation is about finding out
       whether the same practices that led to this epidemic still continue today, and if
       decisions are being made that harm the public health.

       92.    Senator McCaskill also published a letter she had sent to defendant Schoeneck, as

Depomed’s President and CEO, the same day. The McCaskill Letter cited Depomed as a

manufacturer of one of the top five opioid products by sales in 2015, and asked for the following

documents from the Company:

       1)     Documents showing any internal Depomed estimates of the risk of misuse,
              abuse, addiction, overdose, diversion or death arising from the use of any
              opioid product Depomed has manufactured, or any estimates of these risks
              produced by third-party contractors or vendors.

       2)     Any reports Depomed has generated since January 2012 summarizing or
              concerning compliance audits of its sales and marketing policies.

       3)     Marketing and business plans, including plans for direct-to-consumer and
              physician marketing, Depomed has developed since January 2012 for each
              opioid product Depomed has offered.




                                               34
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 35 of 55 PageID #: 115




     4)    Any slide decks, presentations, talking points, or other materials Depomed
           has provided to participants or speakers in Depomed speakers programs
           since January 2012.

     5)    Quotas for Depomed sales representatives dedicated to opioid products
           concerning the recruitment of physicians for speakers programs since
           January 2012, broken down by year and quarter.

     6)    Documents sufficient to show Depomed expenses relating to the
           entertainment of physicians by sales representatives dedicated to opioid
           products since January 2012, broken down by year and quarter.

     7)    Documents sufficient to show Depomed funding of CME modules or other
           educational presentations for physicians, nurses, pharmacists, or other
           medical professionals since January 2012, documents sufficient to show the
           recipients of the funding, and copies of the slides, videos, handouts,
           promotional materials, and any other related materials produced.

     8)    Documents sufficient to show funding Depomed has provided to the
           following entities since January 2012, including the date of specific
           payments, the amount of each payment, the purpose of each payment (CME
           funding, research funding, etc.), if specified, year-end or year-to-date
           payment totals per year, and the cumulative total payments to each
           organization:

                  a.     American Academy of Pain Medicine
                  b.     American Pain Society
                  c.     American Pain Foundation
                  d.     American Geriatrics Society
                  e.     American Chronic Pain Association
                  f.     American Society of Pain Educators
                  g.     The National Pain Foundation
                  h.     Pain & Policy Studies Group
                  i.     Federation of State Medical Boards
                  j.     American Society of Pain Management Nursing
                  k.     Academy of Integrative Pain Management
                  l.     U.S. Pain Foundation
                  m.     Cancer Action Network
                  n.     Washington Legal Foundation
                  o.     The Center for Practical Bioethics
                  p.     The Joint Commission
                  q.     Pain Care Forum
                  r.     Any other organization receiving funding from Depomed for
                         the purpose of developing guidelines on pain management
                         or opioid use




                                           35
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 36 of 55 PageID #: 116




       9)      Any reports Depomed has issued to government agencies since January
               2012 in accordance with corporate integrity agreements or other settlement
               agreements.

       10)     Any document productions Depomed has made since January 2012 to the
               Department of Justice, the Department of Health and Human Services
               Office of Inspector General, state attorneys general, any committee or
               subcommittee of the U.S. Congress, and any U.S. Attorney’s office related
               to the issues outlined in the requests above or Depomed’s opioid products
               generally.

       93.     News of Senator McCaskill’s investigation caused the Company’s stock price to

drop precipitously over the next few days. By March 31, 2017, it had dropped nearly 16%,

representing a decline of almost $146 million in market capitalization.

       94.     Defendants Saks and Zenoff resigned from the Board the same day Senator

McCaskill’s investigation became public. The Company announced the resignations in a March

28, 2017 press release and Form 8-K that made no mention of Senator McCaskill’s investigation.

       95.     It was not until August 7, 2017, that the Individual Defendants finally publicly

acknowledged the Senator McCaskill investigation. The Company filed its quarterly report for the

second quarter of 2017 with the SEC on Form 10-Q, which was signed and certified pursuant to

SOX by defendants Higgins and Moretti. It revealed not only McCaskill’s Senate investigation,

but previously undisclosed investigations by the Maryland Attorney General and the U.S.

Department of Justice. All three investigations focusing on the Company’s opioid sales and

marketing practices, were disclosed as follows:

       Opioid-Related Request and Subpoenas

       The Company and a number of other pharmaceutical companies recently received
       a request for information from the ranking minority member of the United States
       Senate Committee on Homeland Security and Governmental Affairs related to the
       promotion of opioids. The Company has voluntarily furnished information
       responsive to such request.

       The Company and a number of other pharmaceutical companies recently received
       subpoenas related to opioid sales and marketing from the Office of the Attorney


                                                  36
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 37 of 55 PageID #: 117




          General of Maryland and the United States Department of Justice. The Company is
          currently cooperating with the State of Maryland and the Department of Justice in
          their respective investigations.

          96.    The same quarterly report also featured lowered financial guidance due to the

investigations. 2017 full-year guidance was lowered from $405-425 million to $395-410 million

due to “increased pressure on short-acting and long-acting opioid markets by federal and state

governments, managed care and other stakeholders,” as well as “legal expenses associated with

responding to recent government inquiries and subpoenas directed to opioid manufacturers.” The

Company also lowered its adjusted EBITDA from $120-130 million to $107-117 million.

          97.    News of the investigations and lowered guidance caused another stock drop. This

time the Company’s stock price fell over 33%, representing an additional decline of over $194

million in market capitalization.

          98.    The investigations of opioid manufacturers and distributors have only continued to

ramp up. Subsequently, Depomed was also informed of investigations by the New Jersey and

Missouri Attorneys General. On September 20, 2017, 41 states’ attorneys general announced

subpoenas focused on how the major opioid companies marketed and sold prescription opioids.

          99.    In February 2018, Senator McCaskill released a report detailing some findings from

her investigation. Paramount among these findings were contributions by Purdue Pharma, Johnson

& Johnson’s Janssen, Depomed, Insys Therapeutics, and Mylan to 14 patient organizations and

affiliated individuals between 2012 and 2017. With the backing of these large pharmaceutical

companies, the groups “amplified messages favorable to increased opioid use,” according to the

report.

          100.   Depomed contributed over $1 million during the period.

          101.   As noted by Senator McCaskill:




                                                  37
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 38 of 55 PageID #: 118




       The pharmaceutical industry spent a generation downplaying the risks of opioid
       addiction and trying to expand their customer base for these incredibly dangerous
       medications, and this report makes clear they made investments in third-party
       organizations that could further those goals. These financial relationships were
       insidious, lacked transparency and are one of many factors that have resulted in
       arguably the most deadly drug epidemic in American history.

       102.    As noted by Lewis Nelson, a Rutgers University doctor and opioid expert,

according to the Center for Public Integrity:

       It looks pretty damning when these groups were pushing the message about how
       wonderful opioids are and they were being heavily funded, in the millions of
       dollars, by the manufacturers of those drugs.

                             CONFIDENTIAL BOARD MATERIALS

       103.    On November 17, 2017, Plaintiff made a demand pursuant to California

Corporations Code § 1601 on the Depomed Board to produce documents related to the government

investigations and the Company’s off-label marketing practices.

       104.    After negotiation regarding the validity and scope of the Books and Records

Demand, Depomed agreed to turn documents over to Plaintiff pending the execution of a

confidentiality agreement.

       105.    On January 9, 2018, the parties executed a confidentiality agreement, and, on

January 22, 2018, Plaintiff received the first production of documents from Depomed.

       106.    The Confidential Board Materials




       107.




                                                38
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 39 of 55 PageID #: 119




     108.




     109.




     110.




                                     39
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 40 of 55 PageID #: 120




     111.




     112.




                                     40
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 41 of 55 PageID #: 121




       113.                                         the Company filed its quarterly report for the

second quarter of 2016, espousing the importance of “comply[ing] with applicable legal and

regulatory requirements” in the marketing and promotion of Lazanda and NUCYNTA and

emphasizing the risks associated with, and “significant liability” that may be incurred from, a

“determin[ation] that we are promoting or have in the past promoted the ‘off-label’ use of drugs,”




       114.




                                                                                    Indeed,

                    the Board members knew, and had even acknowledged in public filings, that

serious potential harm would result from failure to comply with the “substantial” regulations over




                                               41
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 42 of 55 PageID #: 122




pharmaceutical marketing and promotion, including, as set forth by the Individual Defendants in

the quarterly report for the second quarter of 2016: (i) “significant liability;” (ii) “civil and

administrative remedies; (iii) criminal sanctions;” (iv) diversion of “management’s attention from

our business operations;” (v) damage to “our reputation;” (vi) “seizure of products;”

(vii) “injunctions;” and (viii) “exclusion of our products from reimbursement under government

programs.”

       115.

          the Company’s third quarter 2016 quarterly report, which would also emphasize the

“substantial” regulations effecting pharmaceuticals, the necessity of “comply[ing] with applicable

legal and regulatory requirements” in the promotion of Lazanda and NUCYNTA and the

heightened risk of “significant liability if it is determined that we are promoting or have in the past

promoted the ‘off-label’ use of drugs.”




       116.




                                                  42
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 43 of 55 PageID #: 123




     117.




     118.




     119.




                                     43
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 44 of 55 PageID #: 124




       120.




      Instead, they abdicated their fiduciary duties in favor of generating massive profits by

illegally marketing and promoting dangerous opioid medications and misleading the investing

public as to their oversight (or lack thereof) of the same.

       121.

                                                   On August 15, 2018, the Board adopted a charter

for the newly formed Assertio Therapeutics, Inc. Opioid Matter Oversight Committee. The

purpose of the committee, as stated in the charter is as follows:

       The Opioid Matter Oversight Committee (the “Committee”) will provide assistance
       to the Board of Directors (the “Board”) and its committees, as applicable, with
       oversight as to risk exposures and management’s risk monitoring, compliance
       programs and other mitigation activities in connection with (i) the historical
       commercialization of opioid drugs by Depomed, Inc. (the “Company”) and
       (ii) governmental investigations, litigation or other proceedings that may relate
       thereto (collectively, “Opioid Matters”). The Committee will have free and open
       communication with the directors and the executive management of the Company.

       122.    Unfortunately for Depomed, the damage has already been done.




                                                 44
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 45 of 55 PageID #: 125




                                  DAMAGES TO DEPOMED

        123.    The Individual Defendants caused the Company to engage in a multi-year illegal

scheme to market off-label uses for its dangerous opioid drugs and to disseminate false and

misleading statements and omit material information to make such statements not false and

misleading when made about the same. The government investigations and improper statements

have devastated Depomed’s credibility. Depomed has been, and will continue to be, severely

damaged and injured by the Individual Defendants’ misconduct.

        124.    Indeed, the Individual Defendants’ false and misleading statements as alleged

herein, have subjected Depomed to the Securities Class Action.

        125.    In addition, Depomed has suffered monetary damages in the form of the costs

associated with the investigations by the U.S. Senate, Maryland, Missouri, and New Jersey

Attorneys General, and U.S. Department of Justice, as well as the Securities Class Action.

Depomed may also lose its ability to sell lucrative opioid medications as the result of punishment

stemming from these investigations.

        126.    As a direct and proximate result of the Individual Defendants’ actions as alleged

herein, Depomed’s market capitalization has been substantially damaged, and reduced by over

$1.6 billion.

        127.    Moreover, these actions have irreparably damaged Depomed’s corporate image and

goodwill. For at least the foreseeable future, Depomed will suffer from what is known as the

“liar’s discount,” a term applied to the stocks of companies that have been implicated in illegal

behavior and have misled the investing public, such that Depomed’s ability to raise equity capital

or debt on favorable terms in the future is now impaired.

        128.    In an attempt to mitigate this “liar’s discount,” Depomed rebranded as Assertio

Therapeutics, Inc. on August 14, 2018.      It also reincorporated in Delaware and moved its


                                               45
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 46 of 55 PageID #: 126




headquarters to Lake Forest, Illinois. The costs associated with these changes are also attributable

to the wrongdoing described herein.

              PLAINTIFF’S DEMAND AND DERIVATIVE ALLEGATIONS

       129.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       130.    Plaintiff brings this action derivatively in the right and for the benefit of the

company to redress the Individual Defendants’ breaches of fiduciary duties.

       131.    Plaintiff is an owner of Depomed common stock and was an owner of Depomed

common stock at all times relevant hereto.

       132.    Plaintiff will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting its rights.

       133.    As a result of the facts set forth herein, Plaintiff has not made any demand on the

Depomed Board to institute this action against the Individual Defendants. Such a demand would

be a futile and useless act because the Board is incapable of making an independent and

disinterested decision to institute and vigorously prosecute this action.

       134.    At the time this action was commenced, the Board consisted of seven directors:

defendants Higgins, Staple, Fogarty, Dawes, Lavigne, Tyree, and McKee (the “Director

Defendants”). The Director Defendants are incapable of making an independent and disinterested

decision to institute and vigorously prosecute this action. Because these defendants represent a

majority of the Board, any demand on the Board would be futile.

Demand is Futile as to Higgins, Staple, Fogarty, Dawes, Lavigne, Tyree, and McKee
Because They Face a Substantial Likelihood of Liability

       135.    Defendants Higgins, Staple, Fogarty, Dawes, Lavigne, Tyree, and McKee face a

substantial likelihood of liability for their individual misconduct. The Director Defendants were



                                                 46
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 47 of 55 PageID #: 127




directors at the time of the false and misleading statements, and as such had a fiduciary duty to

ensure that the Company’s SEC filings, press releases, and other public statements and

presentations on behalf of the Company concerning its business, operations, prospects, internal

controls, and financial statements were accurate. In addition, defendants Higgins, Staple, Fogarty,

Dawes, Lavigne, Tyree, and McKee had a fiduciary duty to ensure that the Company was operated

in a lawful manner.

       136.    Moreover, the Director Defendants owed a duty to, in good faith and with due

diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the Company’s

internal controls were sufficiently robust and effective (and/or were being implemented

effectively), and to ensure that the Board’s duties were being discharged in good faith and with

the required diligence and due care. Instead, they knowingly and/or with reckless disregard

reviewed, authorized, and/or caused the publication of the materially false and misleading

statements discussed above and allowed the Company to be operated in an illegal manner.

       137.    The Director Defendants’ making or authorization of false and misleading

statements, failure to timely correct such statements, failure to take necessary and appropriate steps

to ensure that the Company’s internal controls were sufficiently robust and effective (and/or were

being implemented effectively), and failure to take necessary and appropriate steps to ensure that

the Board’s duties were being discharged in good faith and with the required diligence constitute

breaches of fiduciary duties, for which the Director Defendants face a substantial likelihood of

liability. If the Director Defendants were to bring suit on behalf of Depomed to recover damages

sustained as a result of this misconduct, they would expose themselves to significant liability. This

is something they will not do. For this reason, demand is futile.




                                                 47
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 48 of 55 PageID #: 128




       138.




Lavigne, Staple, Tyree, Dawes, and McKee Face a Substantial Likelihood of Liability as
Members of the Audit Committee

       139.    Defendants Lavigne, Staple, Tyree, Dawes, and McKee, as members of the Audit

Committee during the Relevant Period, participated in and knowingly approved the filing of false

and misleading statements. More specifically, as members of the Audit Committee, Lavigne,

Staple, Tyree, Dawes, and McKee were obligated to review the Company’s annual and quarterly

reports to ensure their accuracy.




                              For this reason, demand is futile as to Lavigne, Staple, Tyree, Dawes,

and McKee.

       140.    In addition,



                                              They failed to carry out this duty, and for this reason

also, demand is futile as to Lavigne, Staple, Tyree, Dawes, and McKee.




                                                 48
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 49 of 55 PageID #: 129




Higgins Lacks Independence

       141.    As an initial matter, Depomed has conceded in its SEC filings that Higgins is not

an independent director of the Company. The 2018 proxy statement states the Higgins is not

independent under the applicable SEC rules and regulations and the Nasdaq Global Market listing

requirements and rules.

       142.    In addition to this lack of independence, Higgins is not disinterested for purposes

of demand futility because his principal occupation is President and CEO of Depomed. According

to the Company’s SEC filings, in 2017, Higgins received total compensation of $4,766,537. This

amount is material to him.

       143.    Higgins is incapable of considering a demand to commence and vigorously

prosecute this action because he faces additional substantial likelihood of liability as he is a named

defendant in the Securities Class Action.

Higgins, Staple, Fogarty, Dawes, Lavigne, Tyree, and McKee Are Not Disinterested

       144.    If Depomed’s current officers and directors are protected against personal liability

for their breaches of fiduciary duties alleged in this Complaint by Directors & Officers Liability

Insurance (“D&O Insurance”), they caused the Company to purchase that insurance for their

protection with corporate funds, i.e., monies belonging to the stockholders. However, Plaintiff is

informed and believes that the D&O Insurance policies covering the Individual Defendants in this

case contain provisions that eliminate coverage for any action brought directly by Depomed

against the Individual Defendants, known as the “insured versus insured exclusion.”

       145.    As a result, if the Director Defendants were to sue themselves or certain of the

officers of Depomed, there would be no D&O Insurance protection, and thus, this is a further

reason why they will not bring such a suit. On the other hand, if the suit is brought derivatively,




                                                 49
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 50 of 55 PageID #: 130




as this action is brought, such insurance coverage exists and will provide a basis for the Company

to effectuate recovery. Therefore, the Director Defendants cannot be expected to file the claims

asserted in this derivative lawsuit because such claims would not be covered under the Company’s

D&O Insurance policy.

        146.    Under the factual circumstances described herein, the Director Defendants are more

interested in protecting themselves than they are in protecting Depomed by prosecuting this action.

Therefore, demand on Depomed and its Board is futile and is excused. Depomed has been and

will continue to be exposed to significant losses due to the Individual Defendants’ wrongdoing.

Yet, the Director Defendants have not filed any lawsuits against themselves or others who were

responsible for the wrongful conduct. Thus, the Director Defendants are breaching their fiduciary

duties to the Company and face a sufficiently substantial likelihood of liability for their breaches,

rendering any demand upon them futile.

                                             COUNT I

                                   Breach of Fiduciary Duty
                              (Against the Individual Defendants)

        147.    Plaintiff incorporates by reference all preceding and subsequent paragraphs, as if

fully set forth herein.

        148.    The Individual Defendants owed and owe Depomed fiduciary obligations. By

reason of their fiduciary relationships, the Individual Defendants owed and owe Depomed the

highest obligations of loyalty, good faith, due care, oversight, fair dealing, and candor.

        149.    All of the Individual Defendants violated and breached their fiduciary duties of

loyalty, good faith, due care, oversight, fair dealing, and candor.

        150.    Each of the Individual Defendants had actual or constructive knowledge that the

Company was illegally marketing its dangerous opioid medications for off-label uses. These



                                                 50
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 51 of 55 PageID #: 131




actions caused severe risks to the Company and were actually causing harm to the Company by

subjecting the Company to several government investigations and the Securities Class Action. The

Individual Defendants’ actions (and inactions) could not have been a good faith exercise of prudent

business judgment to protect and promote the Company’s corporate interests.

       151.    The Individual Defendants caused or allowed Depomed to lack requisite internal

controls, and, as a result, the Company regularly made false and misleading statements regarding

the Company’s opioid marketing practices and regulatory scrutiny related thereto.

       152.    The Individual Defendants failed to supervise or exert internal controls over the

Company, and consciously disregarded their responsibilities to Depomed.

       153.    As a direct and proximate result of the Individual Defendants’ failure to perform

their fiduciary obligations, Depomed has sustained significant damages. As a result of the

misconduct alleged herein, the Individual Defendants are liable to the Company. The Individual

Defendants breached their fiduciary duties owed to Depomed and its stockholders by willfully,

recklessly, and/or intentionally failing to perform their fiduciary duties. They caused the Company

to waste valuable assets and unnecessarily expend corporate funds. They also failed to properly

oversee Depomed’s business, rendering them personally liable to the Company.

                                            COUNT II

                        Violations of Section 14(a) and SEC Rule 14a-9
                             (Against the Individual Defendants)

       154.    Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       155.    SEC Rule 14a-9, promulgated pursuant to Section 14(a) of the Securities Exchange

Act of 1934, provides that no proxy statement shall contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any



                                                51
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 52 of 55 PageID #: 132




material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       156.       The 2016 Proxy and 2017 Proxy (collectively, the “Proxies”) violated Section 14(a)

and Rule 14a-9 because they solicited Depomed stockholder votes for, inter alia, director

reelection, share issuances, approval of executive compensation, and ratification of the Company’s

independent registered public accounting firm, while simultaneously misrepresenting and/or

failing to disclose the Company’s illegal off-label marketing of dangerous opioid medications and

the government investigations related thereto.

       157.       As alleged herein, in the Proxies, the Individual Defendants specifically referenced

the Code, which includes special ethical obligations regarding financial reporting such that all SEC

filings are to be accurate. Because the Company, under the Individual Defendants’ direction and

on their watch, was issuing false and misleading statements, the Individual Defendants

affirmatively violated the Code. The Proxies failed to disclose that express terms of the Code were

being violated.

       158.       The Individual Defendants caused the Company to make untrue statements of

material facts and omit material facts necessary to make the issued statements not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9. By virtue of their positions

within the Company and/or roles in the process and in the preparation of the Proxies, the Individual

Defendants were aware of this information and of their duty to disclose this information in the

Proxies.

       159.       The Individual Defendants knew that the statements contained in the Proxies were

materially false and misleading.




                                                   52
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 53 of 55 PageID #: 133




       160.     The omissions and false and misleading statements in the Proxies are material in

that a reasonable stockholder would consider them important in deciding how to vote on the re-

election of directors and the ratification of the Company’s auditor. In addition, a reasonable

investor would view a full and accurate disclosure as significantly altering the “total mix” of

information made available in the Proxies and in other information reasonably available to

stockholders.

       161.     As a direct and proximate result of the dissemination of the false and/or misleading

Proxies the Individual Defendants used to obtain stockholder approval of and thereby re-elect

directors, nominal defendant Depomed suffered damage and actual economic losses (i.e., wrongful

re-election of directors) in an amount to be determined at trial

                                            COUNT III

                                       Unjust Enrichment
                               (Against the Individual Defendants)

       162.     Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       163.     By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of Depomed. The Individual Defendants were

unjustly enriched as a result of the compensation and director remuneration they received while

breaching fiduciary duties owed to Depomed.

       164.     Plaintiff, as a stockholder and representative of Depomed, seeks restitution from the

Individual Defendants and seeks an order of this Court disgorging all profits, benefits, and other

compensation obtained by the Individual Defendants from their wrongful conduct and fiduciary

breaches.




                                                 53
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 54 of 55 PageID #: 134




                                           COUNT IV

                                  Waste of Corporate Assets
                              (Against the Individual Defendants)

       165.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       166.    As a result of the Individual Defendants’ failure to implement adequate internal

controls to ensure that the Company’s SEC filings were accurate, Depomed is subject to the

Securities Class Action. Further, the Company is now the subject of ongoing investigations led

by the U.S. Senate Committee on Homeland Security and Governmental Affairs, the Maryland,

Missouri, and New Jersey Attorneys General, and the U.S. Department of Justice. The Individual

Defendants have caused Depomed to waste its assets by forcing it to defend itself in the ongoing

litigation and cooperate in the ongoing investigations, in addition to any ensuing costs from a

potential settlement, adverse judgment, or criminal penalties. The Company also had to pay the

costs associated with rebranding as Assertio Therapeutics, Inc., reincorporating in Delaware, and

moving its headquarters to Illinois.

       167.    In addition, by failing to conduct proper supervision, the Individual Defendants

have caused Depomed to waste its assets by paying improper compensation and bonuses to certain

of its executive officers and directors who breached their fiduciary duties.

       168.    As a result of the waste of corporate assets, the Individual Defendants are liable to

the Company.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       A.      Declaring that Plaintiff may maintain this derivative action on behalf of Depomed

and that Plaintiff is an adequate representative of the Company;



                                                54
Case 1:18-cv-02044-CFC Document 7 Filed 01/18/19 Page 55 of 55 PageID #: 135




       B.      Awarding the amount of damages sustained by the Company as a result of the

Individual Defendants’ breaches of fiduciary duties, unjust enrichment, waste of corporate assets,

and violations of the federal securities laws;

       C.      Granting appropriate equitable relief to remedy the Individual Defendants’

breaches of fiduciary duties and other violations of law;

       D.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, and costs and expenses; and

       E.      Granting such other and further relief as the Court deems just and proper.

                                   JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

 Dated: December 21, 2018                             RIGRODSKY & LONG, P.A.

                                                 By: /s/ Brian D. Long
 OF COUNSEL:                                         Brian D. Long (#4347)
                                                     Gina M. Serra (#5387)
 BRAGAR EAGEL & SQUIRE, P.C.                         300 Delaware Avenue, Suite 1220
 Todd H. Henderson                                   Wilmington, DE 19801
 Melissa A. Fortunato                                Telephone: (302) 295-5310
 885 Third Avenue, Suite 3040                        Facsimile: (302) 654-7530
 New York, NY 10022                                  Email: bdl@rl-legal.com
 212-308-5858                                        Email: gms@rl-legal.com

 HYNES KELLER &                                       Attorneys for Plaintiff
 HERNANDEZ, LLC
 Beth A. Keller
 118 North Bedford Road
 Suite 100
 Mount Kisco, NY 10549
 914-752-3040

 Michael J. Hynes
 Ligaya T. Hernandez
 101 Lindenwood Drive, Suite 225
 Malvern, PA 19355
 484-875-3116




                                                    55
